


110 HR 1635 IH: Secure Rural Schools and Community

U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1635
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2007
			Mr. Sali introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committees on Natural Resources and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reauthorize the Secure Rural Schools and Community
		  Self-Determination Act of 2000.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Rural Schools and Community
			 Self-Determination Reauthorization Act of 2007.
		2.Reauthorization
			 of the Secure Rural Schools and Community Self-Determination Act of
			 2000
			(a)ReauthorizationThe Secure Rural Schools and Community
			 Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393) is
			 amended—
				(1)in titles I and
			 II—
					(A)by striking
			 2006 each place it appears and inserting 2007;
			 and
					(B)by striking
			 2007 each place it appears and inserting
			 2008;
					(2)in
			 section 203(e)(3)(B), by striking clauses (iv), (v), and (vi) and inserting the
			 following:
					
						(iv)For each of
				fiscal years 2004 through 2007, 50
				percent.
						;
				(3)in section 303, by
			 striking 2006 and inserting 2007; and
				(4)in section 401, by
			 striking 2006 and inserting 2007.
				(b)Funding
			 offsetTo offset the costs of
			 the amendments made by subsection (a), there is hereby rescinded an amount
			 equal to .00086 percent of the budget authority provided (or obligation limit
			 imposed) for fiscal year 2007 for any non-defense discretionary account
			 pursuant to division B of the Continuing Appropriations Resolution, 2007
			 (Public Law 109–289), as amended by Public Law 110–5.
			
